—In an action, inter alia, to recover damages for the intentional infliction of emotional distress, the plaintiffs appeal from an order of the Supreme Court, Kings County (Huttner, J.), dated January 13, 1997, which granted the motion by the defendants Howard Stern and Infinity Broadcasting, Inc., pursuant to CPLR 3211 (a) (7) and (1) to dismiss the complaint.
Ordered that the order is reversed, with costs, the motion is denied, and the complaint is reinstated.
This lawsuit concerns events that occurred during a radio show hosted by the defendant Howard Stern, which was videotaped and later aired on a cable television station. The participants in the program handled and made crude remarks about the cremated remains of the plaintiffs’ sister, Deborah Roach. We conclude that the plaintiffs have sufficiently pleaded a cause of action to recover damages for the intentional infliction of emotional distress and therefore the Supreme Court erred in dismissing their complaint.
The deceased, Deborah Roach, who used the name Debbie Tay, was described in a newspaper article following her death as a topless dancer, cable-access TV host, and perennial guest on Howard Stern’s radio show. Stern gave her the label “Space Lesbian” based on her stories of encounters with aliens. After Tay’s death in April 1995 her sister, the plaintiff Melissa Roach Driscol, had the body cremated and gave a portion of the remains to the defendant Chaunce Hayden, Tay’s close friend. Driscol asserted that she did so with the understanding that Hayden would “preserve and honor said remains in an appropriate and private manner”.
According to the complaint, sometime in July 1995 Hayden engaged in certain “on air” conversations with Stern during his radio show about Tay’s death and the disposition of her remains. Upon learning that Stern had encouraged Hayden to appear on the radio show and to bring Tay’s remains with him, her brother, the plaintiff Jeff Roach, telephoned the producer of the show and the manager of the radio station to demand that such conversations cease. Nevertheless, on July 18, 1995, Hayden brought a box containing Tay’s cremated remains to the radio station. Thereafter Stern, Hayden, and other *489participants in the broadcast made comments about the remains while handling various bone fragments. The radio show was videotaped and later broadcast on a national cable television station.
The transcript and videotape of the show, which were made available to the court, corroborate the allegations in the complaint that Stern at one point donned rubber gloves and held . up certain bone fragments while he guessed whether they came from Tay’s skull or ribs. The on-air discussion included the following:
“voice: What’s in the bottom?
“c. hayden: They look like clam shells.
“robin quivers: Boy, that’s wild.
“voice: Dig down. That’s not normal, is it?
“h. stern: Chew on it, Chaunce.
“r. quivers: There you go.
“voice: What’s it taste like?
“voice: It tastes like Cracker Jacks, maybe there’s a prize in the bottom.
“r. quivers: Boy oh boy, yeah, you’re not kidding Chaunce.
“h. stern: Look at the hunks.
“r. quivers: Woooooh!
“h. stern: Come here, I’ll glue her together, give me that, Robin. Let me see that.
“r. quivers: I’m shaking her bones.
“c. hayden: Shake, rattle and roll.
“voice: Want me to get some Krazy Glue?
“h. stern: Let me see this.
“(H. STERN PICKS UP A PIECE)
“voice: It’s easy * * * the leg bone’s connected to the * * *
“h. stern: Look at the size of this! That looks like a piece of her head.
“r. quivers: I don’t know, I’ve never seen an actual skull bone, that looks awfully thick.
“voice: Looks like a potato or something * * *
“c. hayden: It’s not normal * * *
*490“h. stern: Heh! Heh! Heh! Heh!, Chaunce, watch your language, huh dude!? Rob, here you want to hold Debbie? C’mon man, you like her.
“voice: Oh man!
“r. quivers: What’s wrong with you, Ralph?
“voice: Ralph made this so Chaunce could wear it around his neck.
“h. stern: A big bag.
“r. quivers: Bag.
“h. stern: Hey Chaunce, why don’t you wear that plastic bag around your neck? You can carry Debbie with you. It would be a big necklace, look at that. There she is, what do you think that is though? Let me see if I can piece it together.
“voice: Its gotta be a piece of skull, doesn’t it Robin?
“r. quivers: I’ve never seen how thick the skull is.
“h. stern: Alright, hold it, hold * * * Ralph hold up this picture of Debbie so I can * * *
“r. quivers: It’s awfully thick.
“h. stern: Alright, let’s see, this matches * * *
“c. hayden: Well, she was very thickboned.
“voice: That’s gotta be her teeth.
“voice: That’s her head, that’s a piece of her teeth.
“voice: Here’s a temple.
“r. quivers: But it’s not rounded, why would you say that * * *
“h. stern: She had a square jaw. This looks like the breast, oh wait, here’s her tooth.
“r. quivers: Why don’t you think there are any teeth?
“h. stern: What do you think this is, this looks like her ribs. What do you think this is, Chaunce?
“voice: I say it’s a rib. It’s a rib. Yeah, it’s a rib.
“r. quivers: Yeah, look at that curve.
“h. stern: That’s a rib? Oh yeah, wow, she was a piece of ash. Alright, very good. Alright, there you go, very good.
“r. quivers: Man.
“voice: Are there any bigger pieces on the bottom?”
*491The plaintiffs commenced this action against Stern, Infinity Broadcasting, Inc. (hereinafter Infinity), the owner of the radio station, and Hayden, in which they alleged, inter alia, that the defendants’ conduct caused them severe emotional distress. Stern and Infinity moved to dismiss the complaint pursuant to CPLR 3211 (a) (7) and (1) on the ground that the allegations failed to state a cause of action. The Supreme Court granted the motion and dismissed the complaint.
We agree with the Supreme Court that the allegations in the complaint fail to state a cause of action against the moving defendants to recover damages for interference with or mishandling of a corpse. In general, such a cause of action requires a showing of interference with the right of the next-of-kin to dispose of the body (see, e.g., Darcy v Presbyterian Hosp., 202 NY 259; Foley v Phelps, 1 App Div 551; Finley v Atlantic Transp. Co., 90 Misc 480, affd 172 App Div 907, affd 220 NY 249; Correa v Maimonides Med. Ctr., 165 Misc 2d 614; see also, Johnson v State of New York, 37 NY2d 378, 382). The moving defendants did not interfere with the plaintiffs’ decision to cremate the body and divide the ashes with Hayden.
The Supreme Court further determined that, while the conduct complained of in the complaint was “vulgar and disrespectful”, it did not rise to the level of outrageousness necessary to maintain a cause of action to recover damages for the intentional infliction of emotional distress. In order to impose liability for this intentional tort, the conduct complained of must be “ ‘so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized community’ ” (Murphy v American Home Prods. Corp., 58 NY2d 293, 303, quoting Restatement [Second] of Torts § 46 [1], comment d; see also, Howell v New York Post Co., 81 NY2d 115, 122). The element of outrageous conduct is “ ‘rigorous, and difficult to satisfy’ ”, and its purpose is to filter out trivial complaints and assure that the claim of severe emotional distress is genuine (Howell v New York Post Co., supra, at 122, quoting Prosser and Keeton, Torts § 12, at 60-61 [5th ed]). A court may determine, as a matter of law, that the alleged behavior is not sufficiently outrageous to warrant the imposition of liability (Howell v New York Post Co., supra, at 122).
Upon our review of the allegations in the case at bar, we conclude that the Supreme Court erred in determining that the element of outrageous conduct was not satisfied as a matter of law (see, e.g., Bunker v Testa, 234 AD2d 1004; Flatley v Hartmann, 138 AD2d 345; Esposito-Hilder v SFX Broadcast*492ing, 171 Misc 2d 286, affd 236 AD2d 186). Although the defendants contend that the conduct at issue was not particularly shocking, in light of Stern’s reputation for vulgar humor and Tay’s actions during her guest appearances on his program, a jury might reasonably conclude that the manner in which Tay’s remains were handled, for entertainment purposes and against the express wishes of her family, went beyond the bounds of decent behavior.
We further conclude that the remaining elements necessary to establish a cause of action to recover damages for the intentional infliction of emotional distress (see, Howell v New York Post Co., supra) were also sufficiently pleaded in the complaint.
Accordingly, the appellants’ motion to dismiss the complaint is denied. O’Brien, J. P., Santucci and Florio, JJ., concur.